The opinion of the court was delivered by
WilsoN, J.
The plaintiff enlisted into the United States military service, to the credit of the defendant town, for the term, of three years, under a contract with defendants that they should pay the plaintiff five hundred and thirty dollars. The contract contained a further stipulation that if the town or agent of the town should afterwards pay a larger amount as a bounty to any other “ three years man,” the same amount should be paid to the plaintiff. The town could not, or did not, fill the quota with “ three years men they did not enlist any other “three years man” upon that quota ; but, subsequently to the plaintiff’s enlistment and muster into the service, the defendants procured “ one year men” to fill the quota, and paid one of them six hundred and twenty-five dollars. It is claimed by the defendants that they should be allowed to avoid the conditional stipulation in their contract with the plaintiff on the ground that they did not pay any other “ three years man” more than five hundred and thirty dollars. This, we think, the defendants should not be allowed to do. It was with reference to filling the quota upon which the plaintiff was enlisted, mustered and applied, that the stipulation was made to pay him as much as the town should pay any other person for the same term of service. The quota of the town, under the then recent call of the government, could be filled by enlisting and mustering men|into the service for three years or for one year. The agent of the town, acting within his discretionary power, and proposing to act for the interests of the defendants with reference to that quota and a future call, gave the plaintiff to understand that he designed to fill and should fill the quota with “ three years men,” that being the longest term of service for which enlistments were authorized under that call, and should not enlist any one for a shorter term. These declarations, as to the term of service which the defendants would require of all who should enlist to fill that quota, though they formed no part of the contract, were cal-*697culatecl to give, and did give, tbe plaintiff to understand that he should be paid as much as the town should agree to pay any other person who should be enlisted and mustered on that quota ; and such, we think, was the understanding of both parties in making the contract. It was in effect an agreement to pay the plaintiff as much as the town should agree to pay any other person who should apply on that quota, whose term of service did not exceed that of the plaintiff. In view of the subject matter of the contract, the purpose for which it was 'entered into, and the advantage to be derived from the service stipulated to be performed, it is evident, we think, that the parties used the expression “ years” in the sense of “ quota,” and in that sense the expression years was understood by the parties in making the contract. We think the defendants entered into the contract in good faith, intending to perform it on their part, according to its true spirit and meaning. This being so, no one can fairly suppose that either party entered into the contract with the understanding that the defendants could evade the conditional stipulation in their contract by paying a larger bounty to a person who enlisted on that quota for a period less than that of the plaintiff’s enlistment, or that either party then expected any such construction would be given to the contract. The plaintiff performed the service, giving to the defendants the benefit thereof, not only on that quota, but also the advantage arising therefrom over a “ one year man,” in the assignment to the defendants of their quota under the call which was made the latter part of that month. The contract should be construed with reference to its object, so that effect may be given to the intention of the parties; and this entitles the plaintiff to recover the largest sum the defendants paid as a bounty to any one who enlisted to fill the same quota.
The judgment of the county court is reversed, and judgment for the plaintiff for the sum of five hundred and ninety-five dollars, and interest from and after the 2d day of August, 1864-.